Case: 20-40778      Document: 00516271351         Page: 1    Date Filed: 04/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 7, 2022
                                  No. 20-40778                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Alan R. Decker,

                                                            Plaintiff—Appellant,

                                       versus

   Alan Todo; Robert Sheehy,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:19-CV-278


   Before Southwick, Graves, and Costa, Circuit Judges.
   Per Curiam:*
          Alan R. Decker seeks leave to appeal in forma pauperis (IFP) from the
   dismissal of his private civil action. By moving to appeal IFP, Decker
   challenges the certification that the appeal is not in good faith. See McGarrah
   v. Alford, 783 F.3d 584, 584 (5th Cir. 2015). “An appeal is taken in good faith


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40778        Document: 00516271351           Page: 2    Date Filed: 04/07/2022




                                       No. 20-40778


   if it raises legal points that are arguable on the merits and thus nonfrivolous.”
   Id. This court may dismiss an appeal “when it is apparent that an appeal
   would be meritless.” Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir. 1997);
   see 5th Cir. R. 42.2.
            The district court dismissed the action as untimely, noting that
   Decker had failed to show that he was unable to file the action because he was
   in a coma from 2004 to 2017. However, Decker filed several post-judgment
   motions, and his notice of appeal thus applies only to the denial of his motion
   under Federal Rule of Civil Procedure 60. An appeal from the denial of a
   Rule 60 motion does not bring up the underlying judgment for review. See
   Edwards v. City of Houston, 78 F.3d 983, 995 (5th Cir. 1996) (en banc). The
   denial of the motion “must have been so unwarranted as to constitute an
   abuse of discretion.” Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir.
   1981).
            In his brief, Decker offers a rambling litany of alleged errors, including
   the district court’s failure to believe evidence of his 12-year coma; the
   defendants’ perjury and liability; and various matters of no apparent
   relevance, such as service of process. He fails show that the denial of the
   Rule 60 motion was an abuse of discretion. See Seven Elves, 635 F.2d at 402.
   Accordingly, he identifies no nonfrivolous issue for appeal. See McGarrah,
   783 F.3d at 584.        His IFP motion is DENIED, and the appeal is
   DISMISSED. See Baugh, 117 F.3d at 202 n.24; see 5th Cir. R. 42.2.
            Decker has filed several frivolous and untimely lawsuits, most of
   which involve Care Sharp. A district court has warned Decker that “any
   future frivolous complaints” may result in “a vexatious-litigant-injunction
   proceeding.” Decker v. Watson, No. 3:21-CV-212, 2021 WL 4164240, at *2
   (S.D. Tex. Aug. 23, 2021). We now also WARN Decker that future frivolous
   actions, motions, or appeals may result in sanctions, including monetary




                                            2
Case: 20-40778      Document: 00516271351         Page: 3    Date Filed: 04/07/2022




                                   No. 20-40778


   sanctions and limits on his access to this court and any court subject to this
   court’s jurisdiction.




                                         3